Citation Nr: 1544263	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  14-14 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for lymphoma as due to ionizing radiation exposure.

4.  Entitlement to service connection for prostate cancer as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1961 to December 1965. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.

In addition to the paper claims file, there is a Virtual VA and VBMS (the Veterans Benefits Management System) paperless claims file associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regards to the Veteran's service connection claims for prostate cancer and lymphoma, the evidence of record, to include private treatment records and VA treatment records, reflects that the Veteran has received diagnoses of prostate cancer and mantle cell lymphoma of the prostate gland, radiogenic diseases under 38 C.F.R. § 3.311.  The Veteran contends that he was exposed to ionizing radiation while serving at Lake Mead, Nevada from 1961 to 1965.  Indeed, his DD-214 shows that he was stationed at Lake Mead Base in Lake Mead, Nevada.  His military occupational specialty (MOS) was that of a rifleman and his related civilian occupation was that of a proof tech helper (firearms).  Essentially, the Veteran contends that while stationed at Lake Mead, he worked in close proximity to nuclear weapons and had to go into the nuclear storage facilities to inspect and ensure that the weapons were secured and protected.  He further contends that he could have been exposed by some of the warheads that may have been leaking radiation.  The Veteran also stated that he was assigned a film badge for his duties.

A September 2012 deferred rating decision stated that development was needed to determine whether the Veteran had any radiation exposure and if so, to determine the dosage.  However, it does not appear that such development was undertaken.  Under 38 C.F.R. § 3.311, in all claims in which it is established that a radiogenic disease first became manifest after service and was manifest to a compensable degree within any applicable presumptive period as specified in  § 3.307 or § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or dosage.

The Board finds that VA has a further duty to assist the Veteran with his claims.  VA should contact the Department of Navy and attempt to further information on radiation exposure.  Thereafter, all records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible pursuant to 38 C.F.R. § 3.311(a)(2)(iii).

Finally, the Board notes that M21-1. iv.ii.1.C.2.a. states that all claims for service connection for disabilities resulting from exposure to ionizing radiation under 38 C.F.R. § 3.311 are to be processed at the Jackson Regional Office (RO).

With regards to the Veteran's service connection claims for bilateral hearing loss and tinnitus, as noted above, his DD-214 reflects that his MOS was that of a rifleman and he was awarded the Rifle Sharpshooter Badge.  Thus, the Board concedes that the Veteran was exposed to acoustic trauma.  VA treatment records show diagnoses of bilateral tinnitus and mild/moderate downsloping bilateral sensorineural hearing loss.  See May 2015 VA "Otolaryngology Consult" treatment record.  In April 2013, the Veteran was afforded a VA examination.  The examiner stated that "although the Veteran was pleasant in demeanor, the test results were inconsistent and [did] not appear to reflect the Veteran's maximal effort.  The Veteran was reinstructed and encouraged throughout testing with no improvement in his admitted responses.  There was poor interest reliability.  Test results considered invalid and unreliable and therefore were not reported."  Since that examination, the Veteran has stated that he is more than willing to report for another examination and give his maximal effort.  See April 2014 VA-Form 9.  Accordingly, the Board finds that the Veteran should be afforded another VA examination to assess the current nature and etiology of any bilateral hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1. Transfer the Veteran's claims file to the Jackson, Mississippi RO pursuant to M21-1. iv.ii.1.C.2.a., for the below action.

2. Attempt to obtain information as to ionizing radiation exposure for the Veteran from:

Navy Environmental Health Center Detachment
Naval Dosimetry Center
ATTN: Commander Anthony Williams, OIC
8901 Wisconsin Avenue
Bethesda, Maryland 20889-5614 

and 

Naval Dosimetry Center 
ATTN: NARER Officer
8950 Brown Drive, Bldg 4, Room 4201
Bethesda, MD 20889-5614 

It should be noted that the Veteran contends ionizing radiation exposure while stationed at Lake Mead Base in Lake Mead, Nevada.  He specifically asserts that he worked in close proximity to nuclear weapons and had to go into the nuclear storage facilities to inspect and ensure that the weapons were secured and protected.  

3. Thereafter, forward all pertinent records to the Under Secretary for Health for preparation of a dose estimate, to the extent feasible pursuant to 38 C.F.R. 	          § 3.311(a)(2)(iii).

4. Thereafter, schedule the Veteran for a VA examination with an audiologist to determine the etiology of his claimed bilateral hearing loss and tinnitus.  The claims file and all pertinent records must be made available to the examiner for review.  The examination report should indicate that this has been accomplished.  The examiner should obtain from the Veteran a detailed history of in-service and post-service noise exposure and post-service history of the onset of hearing loss and tinnitus.

The examiner should note that in-service noise exposure has been conceded by VA.

Based on the examination and review of the record, the examiner must address the following questions: 

(a) Is it at least as likely as not (i.e., a 50 percent or higher degree of probability) that any diagnosed bilateral hearing loss had its clinical onset in service or is otherwise related to the Veteran's service, to include in-service noise exposure?

(b) Is it at least as likely as not (i.e., a 50 percent or higher degree of probability) that the Veteran's reports of tinnitus had its clinical onset in service or is otherwise related to service, to include in-service noise exposure?

If the examiner cannot provide an opinion without resort to speculation, he or she should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

The examiner is reminded that VA law and regulation does not preclude service connection for post-service hearing loss where hearing was within normal limits at the time of separation from service.

5. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issues on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


	(CONTINUED ON NEXT PAGE)



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




